Title: To Thomas Jefferson from Philip Mazzei, 17 March 1805
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     Stimsmo. e Carmo. Amico 
                     
                     17 Marzo, 1805, alle 4 della mattina.
                  
                  Mr. Appleton non seppe prima di ieri, che lo Schooner Dolphin, Capn. Williams, partità domattina per Filadelfia; ed io non potei averne avviso prima di ½ giorno. Fù impossibile di preparare il tutto con certezza di evitare sbagli, avendo dovuto impiegar troppe persone per essere in tempo, e travar i mozzi per farne la spedizione stamattina di buon’ora, essendo necessario che la Cassa e le 4 cassette sieno a Livorno prima delle ore 11. Avevo preparato un numero di peschini di varie qualità, ma la febbre gialla in Livorno, gli inconvenienti che ce ne ànno impedita la libera comunicazione, e finalmente una rottura dell’argine del fiume Arno, che per quasi 2 mesi à tenuta allagata la campagna fra Pisa, e Livorno per la circonferenza di circa 80 miglia quadre, non à permesso di potergli mandare in tempo, e cavandogli di terra adesso, morrebbero certamente. 
                  La brevità del tempo non mi permette di dir’altro per ora. Mi conservi un posto nel suo cuore, e mi creda con vera stima, e col più cordiale affetto &c.
               